


109 HCON 463 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 463
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Davis of Illinois
			 (for himself and Mr. Shimkus)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  textbook equity.
	
	
		Whereas 84 percent of teachers nationally stress the
			 importance of textbooks for learning;
		Whereas 16 percent of students nationally do not have
			 enough textbooks;
		Whereas 29 percent of students nationally do not have
			 enough textbooks to take home;
		Whereas 37 percent of homework comes from
			 textbooks;
		Whereas 33 percent of teachers say the achievement gap has
			 widened;
		Whereas 32 percent of teachers have class disruptions
			 because of sharing;
		Whereas 15 percent of students have textbooks that are in
			 poor or bad shape;
		Whereas 36 percent of teachers must do additional work to
			 supplement outdated textbooks;
		Whereas 73 percent of teachers in urban schools use own
			 funding;
		Whereas 24 percent of urban teachers have a hard time
			 preparing their children;
		Whereas 68 percent of teachers say an up-to-date textbook
			 is replaced at a maximum of 5 years;
		Whereas 31 percent of textbooks are 10 years or
			 older;
		Whereas 14 percent of textbooks have outdated
			 information;
		Whereas outdated information in textbooks is negatively
			 impacting tests at 20 percent in minority areas;
		Whereas 88 percent of teachers stress the importance of
			 choosing their own textbooks;
		Whereas 32 percent of the time teachers of white students
			 are able to choose their own books;
		Whereas 17 percent of the time teachers of black students
			 are able to choose their own books;
		Whereas the No Child Left Behind Act of 2001 established
			 Federal requirements on States to meet educational goals;
		Whereas children are tested on information they receive
			 from textbooks;
		Whereas if textbooks are outdated the children suffer and
			 are placed at a disadvantage;
		Whereas the Chicago Tribune examined 50 school districts
			 throughout Illinois and found nearly 80 percent use textbooks in a main
			 academic area that are at least 8 years old and about 22 percent have books
			 that are at least 15 years old;
		Whereas the San Jose Mercury News lists a survey in which
			 21,000 California textbooks in 395 schools statewide were missing, damaged or
			 out of date, and 45 out of 58 superintendents from those schools list their
			 schools as strikingly low on the State’s performance index;
		Whereas States such as Louisiana and Georgia allot less
			 than $27 per student annually for textbooks while the average cost of just one
			 textbook averages at $50;
		Whereas the NEA/AAP national survey found urban schools to
			 be twice as likely to have an inadequate supply of textbooks;
		Whereas 1 in 3 teachers nationwide reported using
			 textbooks 10 years old or older;
		Whereas many schools across the country have forced
			 students to pay for textbooks to compensate for the lack of funding, further
			 perpetuating the achievement gap between different
			 socio-economic groups; and
		Whereas the national graduation rate for males is 65
			 percent overall, with 73 percent of white males graduating in comparison to
			 just 48 percent of African American males and 49 percent of Latino males: Now,
			 therefore, be it
		
	
		That—
			(1)it is the sense of Congress that—
				(A)all students
			 deserve up-to-date textbooks in order to meet national education requirements;
			 and
				(B)each State should
			 ensure that poorer school districts should have the same or similar up-to-date
			 textbooks as students throughout the State; and
				(2)therefore, to uphold the equal dignity of
			 all American students, this Congress resolves that primary and secondary
			 schools shall receive equitable funding for textbooks in order to rectify the
			 textbook disparity.
			
